DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 8-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (US 10,014,960) in view of Sambhar et al. (US 2020/0302428).
Referring to Claim 1, Porat teaches a method for receiving a near-field radio wave (see col. 15, lines 21-22), the wave being received using electromagnetic-wave conduction capacities (see col. 17, lines 61-64 noting that a magnetometer receives electromagnetic waves) of the body of a user able to make a validation gesture that modifies characteristics of the radio wave, the method comprising detecting a first modification of a characteristic of the radio wave, the first modification being resultant from a start of the validation gesture (see 102 of fig. 1 in which the start of the gesture is position 1 and the signal strength 112 is the modification); and detecting a second modification of a characteristic of the radio wave, the second modification being resultant from an end of the gesture (see 104 of fig. 1 where position 2 is the end of the gesture and the change in signal strength 114 is the second modification).
Porat does not teach the acquisition of a right for the user being dependent on the first modification and the second modification. Sambhar teaches the acquisition of a right for the user being dependent on the first modification and the second modification (see claim 11 which shows the acquisition of the right, which is the unlocking of secure information, dependent on the finger touching the biometric sensor where the touching is the first modification and the releasing of the finger is the second modification and paragraph 58 which shows the card as a NFC device), a lifetime of the right being directly linked to a duration of the validation gesture (see claim 11 which shows that the right, or unlocking of the secure information, is limited to a time period where the finger is contacted to the biometric sensor meaning that when the finger is released from the sensor, the duration ends and the secure information is no longer unlocked). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Sambhar to the device of Porat in order to better secure sensitive information without the need for a user to remember to do so.
Claim 8 has similar limitations as claim 1 other than a memory and processor (920 and 912 of fig. 9 of Porat).
Referring to Claim 2, Porat also teaches extracting, from a frame of the radio wave, an identifier of a device which sent the near-field radio wave (see col. 10, lines 15-19 noting identifying a transmitting sensor based on frequency).
Referring to Claim 4, Porat also teaches sending, to a server that manages to right (see col. 4, lines 64-67 which shows signal data transmitted to a server), a detection message relating to at least one detection (see col. 10, lines 15-28 which shows detection where the message can be the position or identity).
Referring to Claim 5, Porat also teaches the detection message comprising at least one of:
an identifier of the device which sent the near-field radio wave (see col. 10, lines 15-19 noting identifying a transmitting sensor which is identity of the device which sent the near field radio wave); and
a random factor; and a datum relating to the user (no patentable weight since the claim states “at least one of”).
Regarding Claim 6, Porat and teaches sending a plurality of successive detection messages up to the detection of the second modification, a first message of the plurality of successive detection messages being sent as soon as the first modification is detected (see col. 5, lines 21-41 noting that no indication is made as to what part or what device is sending the message so a radio signal with signal strength 112 is indicative of the message indicating detection of the first modification and a successive radio signal with signal strength 114 is indicative of the message indicating detection of the second modification).
Referring to Claim 9, Porat also teaches a sending device configured to emit a near-field radio wave (108 of fig. 1). Sambhar teaches a rights-managing device configured to attribute a right dependent upon at least one datum relating to the start of the validation gesture and to the end of the validation gesture (see claim 11 which shows the acquisition of the right, which is the unlocking of secure information, dependent on the finger touching the biometric sensor where the touching is the first modification and the releasing of the finger is the second modification and paragraph 58 which shows the card as a NFC device), a lifetime of the right being directly linked to a duration of the validation gesture (see claim 11 which shows that the right, or unlocking of the secure information, is limited to a time period where the finger is contacted to the biometric sensor meaning that when the finger is released from the sensor, the duration ends and the secure information is no longer unlocked). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Sambhar to the device of Porat in order to better secure sensitive information without the need for a user to remember to do so.
Referring to Claim 10, Sambhar also teaches the sending device configured to detect a physical contact with the user; and the rights managing device configured to attribute the right dependent upon a datum relating to physical contact (see claim 11 which shows detection of touch on the biometric sensor leading to the unlocking of secure information).
Referring to Claim 13, Porat also teaches a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement the method (920 and 912 of fig. 9).
Referring to Claim 14, Porat also teaches a non-transitory, computer-readable storage medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method (see col. 13, lines 32-37).
Referring to Claims 15 and 16, Sambhar also teaches a duration of an acquired right dependent upon a duration of the validation gesture (see claim 11 which shows that the right, or unlocking of the secure information, is limited to a time period where the finger is contacted to the biometric sensor meaning that when the finger is released from the sensor, the duration ends and the secure information is no longer unlocked).

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat and Sambhar, and further in view of Gomme et al. (US 2021/0055134).
Referring to Claim 7, the combination of Porat and Sambhar does not teach sending a return message indicative of the detection of the validation gesture to the device which sent the near-field radio wave before a datum is extracted from a frame. Gomme also teaches sending a return message indicative of the detection of the validation gesture to the device which sent the near-field radio wave before a datum is extracted from a frame (see 310 and 314 of fig. 3 which shows signal sent and returned from the second device as well as paragraph 84 which shows datum that leads to unlocked door). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gomme to the modified device of Porat and Sambhar in order to provide a more efficient method of use of a human body to communicate short range signals.
Referring to Claim 12, Gomme also teaches detecting a physical contact with the user; and inserting, into the near-field radio wave, a random factor known the to the rights-managing device, the inserting means being activated after detection of the physical contact with the user (see paragraph 84 which shows the detection of touching and paragraph 83 which shows the “defined physical contact” as the factor added as a result of the increased RSS). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gomme to the modified device of Porat and Sambhar in order to provide a more efficient method of use of a human body to communicate short range signals.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat and Sambhar and further in view of Chen et al. (US 2020/0359109).
Referring to Claim 3, the combination of Porat and Sambhar does not teach extracting, from at least one frame of the radio wave, a random factor time-variable verification code. Chen teaches extracting, from at least one frame of the radio wave, a random factor time-variable verification code (see paragraph 4 which shows time variance within the timestamp and paragraph 30 which shows the generation of the verification code). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Chen to the modified device of Porat and Sambhar in order to better ensure secure transactions between devices.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat and Sambhar and further in view of Hansen et al. (US 2021/0187389).
Referring to Claim 11, the combination of Porat and Sambhar does not teach inserting, inter the near-field radio wave, a random factor known the to the rights-managing device; and the receiving device further configured to extract the random factor, and transmit the random factor to the rights-managing device. Hansen teaches inserting, inter the near-field radio wave, a random factor known the to the rights-managing device; and the receiving device further configured to extract the random factor, and transmit the random factor to the rights-managing device (paragraph 149 which shows the random factor influencing play experience). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hansen to the modified device of Porat and Sambhar in order to better ensure accurate results from the reading of gestures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648